Citation Nr: 1402812	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  12-13 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for coronary artery disease (CAD), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Paul Bradley, Agent




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

These matters are on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The issues of entitlement to service connection for diabetes mellitus and coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in January 2004, service connection for diabetes mellitus was denied on the basis that there was no evidence of service in the Republic of Vietnam or of the Veteran's in-service exposure to herbicides in Guam.

2.  Evidence received since the January 2004 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for a diabetes mellitus.







CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for diabetes mellitus.  338 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2004, the RO denied service connection for diabetes mellitus on the basis that it there was no evidence of service in the Republic of Vietnam or of the Veteran's in-service exposure to herbicides in Guam.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

In November 2009, the Veteran filed an informal claim, seeking to reopen the matter.  The current appeal arises from the RO's March 2011 rating decision that found new and material evidence had not been received sufficient to reopen the claim of entitlement to service connection for diabetes.  Regardless of the RO's action, however, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.

The evidence of record at the time of the last final denial of service connection for diabetes mellitus, in January 2004 consisted of service and VA treatment and post-service treatment records.  In denying the Veteran's claim, the RO basically found that there was no evidence that the Veteran served in Vietnam or had in-service herbicide exposure in Guam.

Since the January 2004 rating decision, newly-received evidence includes articles and research materials which supports  the Veteran's claim of exposure to herbicides during service in Guam.  This evidence was not of record at the time of the last prior final decision in January 2004.  Per the criteria of Shade, the new evidence is material.

Accordingly, this claim is reopened.  38 U.S.C.A. § 5108.  However, rather than immediately readjudicating this claim on its underlying merits, the Board instead is Remanding this claim for further development.


ORDER

New and material evidence having been received, the claim for service connection for diabetes mellitus is reopened.  To this extent only, the appeal is granted.


REMAND

The Veteran contends that he has diabetes mellitus and CAD due to the use of herbicides during service in Guam.  He contends that as an entomologist, he applied pesticides and Agent Orange to the undergrowth around the flight line on Andersen Air Force Base (AFB).  The Department of Defense (DoD) and the U.S. Army and Joint Services Records Research Center (JSRRC) have determined that tactical herbicides were not used, tested, or stored at Andersen AFB in Guam during the Veteran's service.  Nevertheless, based on his likely exposure to herbicides, pesticides, and insecticides in service, an examination should be conducted to determine the nature and etiology of the Veteran's diabetes mellitus and CAD.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule an appropriate VA examination to determine the nature and etiology of the Veteran's diabetes mellitus and coronary artery disease.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

With regard to diabetes mellitus:

	Is it at least as likely as not (50 percent or more probability) that the Veteran's diagnosed diabetes mellitus had its onset in service, within one year of service discharge, or is otherwise etiologically related to his active duty service.  The examiner is instructed to accept the Veteran's history of exposure various pesticides, insecticides, and herbicides as part of his duties an entomologist but that the service department has determined that exposure to tactical herbicides such as Agent Orange has not been established.

With regard to coronary artery disease:

	Is it at least as likely as not (50 percent or more probability) that the Veteran's diagnosed coronary artery disease had its onset in service, within one year of service discharge, or is otherwise etiologically related to his active duty service.  The examiner is instructed to accept the Veteran's history of exposure various pesticides, insecticides, and herbicides as part of his duties an entomologist but that the service department has determined that exposure to tactical herbicides such as Agent Orange has not been established.

In rendering the requested opinions, the physician(s) should specifically consider and discuss the Veteran's contentions, the lay statements of record, the lay evidence of record, his service treatment records, and his private medical records.  Discussion of the studies submitted by the Veteran would be helpful.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

2.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


